Citation Nr: 0726520	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from August 1951 to August 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).


FINDING OF FACT

It has not been shown that the veteran's asbestosis is 
related to active service.

CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d).  Establishing direct service connection 
for a disability, which has not been clearly shown in 
service, requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) observed that there has been no 
specific statutory guidance with regard to claims for service 
connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos.  Id.  The 
Board notes that the DVB circular was subsumed verbatim as 
§ 7.21 of VA Manual ADMIN21 (M21-1).  Subsequently, VA has 
reorganized and revised this manual into its current 
electronic form M21-1MR.  While the form has been revised, 
the information contained therein has remained the same.  

 "Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).  

With asbestos related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and if so, determine whether there is a relationship 
between asbestos exposure and the claimed disease. M21-1MR, 
Part VI, Subpart ii, Chapter 2(C)(9)(h).  VA must also ensure 
that proper development of the evidence is accomplished to 
determine whether or not there is pre-service and/or post-
service asbestos exposure. Id.  The most common disease 
caused by exposure to asbestos is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, and 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract. M21-1MR, Part VI, 
Subpart ii, Chapter 2(C)(9)(b).

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease. M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc. M21-1, Part VI, Subpart 
ii, Chapter 2, §C(9)(f).  The relevant factors discussed in 
the manual must be considered and addressed by the Board in 
assessing the evidence regarding an asbestos-related claim. 
See VAOPGCPREC 4-2000.

The advisory information does not specifically indicate the 
use of asbestos in military facilities in Kodiak, Alaska.  
The only evidence of any asbestos exposure during service is 
in the form of the veteran's written statements.  

As noted above, VA must ascertain whether there is evidence 
of exposure before, during, or after service; and determine 
whether the disease is related to the putative exposure.  
Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 
Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

The Board has reviewed all of the evidence of record in this 
case.  The veteran contends that he is entitled to service 
connection for asbestosis because he believes that it is 
related to in-service exposure to asbestos while in the Navy.  
Specifically, the veteran states that while stationed in 
Kodiak, Alaska, he lived and worked in an airplane hangar as 
part of his duties as an Aviation Store-Keeper, and that the 
steam heaters used to warm the hangar "were insulated, no 
doubt, [with] an insulating material containing asbestos."

The Board observes that the veteran was given a physical 
examination prior to service in August 1951.  The physical 
examination was normal and there were no references to 
asbestosis or exposure to asbestos noted.  Service medical 
records (SMRs) contain no references to asbestosis or 
exposure to asbestos.  The veteran was seen in February 1955 
for pharyngitis and in March 1955 for an upper respiratory 
infection.  In August 1955, the veteran underwent a clinical 
evaluation and physical examination prior to discharge from 
service.  The evaluation and examination were essentially 
normal, and a chest x-ray taken at that time was interpreted 
to be negative for any abnormalities.  Again, there were no 
references to asbestosis or exposure to asbestos noted upon 
discharge.

The Board notes that the veteran's service personnel records 
(SPRs) do not mention that the veteran was ever stationed in 
Kodiak, Alaska, and do not indicate that he was engaged in an 
occupational specialty which resulted in exposure to 
asbestos.  However, the Board observes that the veteran 
submitted alternate evidence in the form of a "buddy" 
statement.  The author of the "buddy" statement, D.M.H., 
indicated that he served with the veteran and that they were 
stationed in Kodiak from Fall 1953 to Spring 1954.  The 
"buddy" statement provided no information about the living 
and working conditions in Kodiak, other than to note that the 
veteran's living quarters were located above the hangar deck.

Documents associated with the claims file show that the 
veteran had significant post-service exposure to asbestos.  
In a letter to the RO dated August 2002, the veteran 
indicated that he worked at the Mine Defense Lab in Panama 
City, Florida from 1955 to 1957 and at the Arizona Chemical 
Company from 1957 to 1995.  The veteran reported that he was 
exposed to asbestos in both plants.

In March 2001, the veteran underwent a pulmonary function 
test as well as a chest x-ray.  J. Ballard, M.D., a NIOSH 
Certified B-Reader, noted that x-ray evaluation of the lung 
parenchyma "demonstrates interstitial changes in the mid and 
lower lung zones bilaterally, consisting of small and 
irregular opacities . . . ."  Dr. Ballard did not observe 
pleural plaques, pleural calcifications, or parenchymal 
infiltrates, nodules, or masses on the x-ray.  He concluded 
that the "parenchymal changes are consistent with asbestosis 
provided the . . . exposure history and period of latency are 
appropriate."  

An asbestos medical evaluation report by J. Roman, M.D., 
dated March 2001, shows that the veteran underwent an 
examination for "occupational lung disease."  The veteran 
reported that he was exposed to asbestos materials for 38 
years, and provided a medical and occupational history in 
which he indicated that he was a non-smoker who had worked at 
the Arizona Chemical Company in a variety of roles from 1957-
1995.  Dr. Roman, noted that the veteran was exposed to 
asbestos working with insulation, pipe covering, and around 
insulation and steam pipes in a dusty environment.  He also 
reported that the veteran did not use respiratory protection 
during that time.

Dr. Roman reviewed the pulmonary function test and chest x-
ray administered by Dr. Ballard and confirmed the veteran's 
diagnosis of pulmonary asbestosis.  Dr. Roman also diagnosed 
the veteran as having mild obstructive lung disease.

The Board finds it noteworthy that Dr. Roman's report does 
not include any reference to claimed exposure to asbestos 
during military service.  The veteran did state that he was 
exposed to asbestos materials for 38 years, or the duration 
of time he worked at the Arizona Chemical Company.  Thus, Dr. 
Roman's findings are based on the veteran's post-service 
employment history, rather than his military service.  
Information contained in the March 2001 examination conducted 
by Dr. Roman suggests that the veteran underwent this 
examination possibly for the purposes of filing a work-
related asbestos litigation claim.  

The veteran also submitted a statement dated July 2002 from 
his primary care physician, Dr. C. Powers.  The July 2002 
letter indicated that the veteran had "multiple year 
exposures to asbestos while working at Arizona Chemical . ."  
This letter was also silent about the veteran's claimed in-
service exposure to asbestos.  After the veteran filed his 
claim for service connection, the Board notes that another 
letter from Dr. Powers dated June 2003 addressed the 
veteran's concerns about asbestos exposure while stationed in 
Kodiak, Alaska.  Dr. Powers stated that "I obviously have no 
way to know if he was exposed to asbestos at this time, but 
did see pictures of his housing in Alaska and I certainly 
have concerns that there may have been significant 
exposure."

The Board notes that the veteran has expressed the opinion 
that his current asbestosis is related to service.  However, 
the Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability. Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's asbestosis is related to claimed exposure to 
asbestos during service.  

After careful review, the Board finds that there is no 
persuasive evidence of record that the veteran was exposed to 
asbestos during active duty service. There is absolutely no 
objective evidence that veteran was exposed to asbestos while 
serving in the Navy, or specifically while he was reportedly 
stationed in Kodiak, Alaska.  The service records (as well as 
the veteran's duties as an Aviation Store-Keeper) do not 
demonstrate that the veteran had a major occupation typically 
involving exposure to asbestos.  M21-1, Part VI, 7.21(b)(1); 
see VAOPGCPREC 4- 2000.  Nor do the service records show that 
he was otherwise exposed to asbestos in service.  

The veteran's asbestosis was diagnosed approximately 46 years 
after discharge from service and the medical opinion of Dr. 
Roman submitted by the veteran links his current asbestosis 
to his post-service employment at Arizona Chemical Company 
rather than an in-service event.  This medical opinion is 
entitled to great probative weight as it is based on clinical 
evaluation of the veteran, testing, and consideration of the 
veteran's exposure to asbestos.  It does not seem that the 
veteran disclosed his prior military service to Dr. Roman at 
the time of the March 2001 examination, but rather provided 
an occupational history in which he indicated that he was 
exposed to asbestos for 38 years, the same amount of time 
that the veteran worked at the Arizona Chemical Company.  

The Board notes that the first documented evidence relating 
the veteran's asbestosis to military service appears after 
the veteran filed his service-connection claim in a June 2003 
letter by Dr. Powers.  Dr. Powers admitted in the letter that 
he had no way of knowing whether the veteran was exposed to 
asbestos while stationed in Alaska, but that he had concerns 
that there "may be" significant asbestos exposure there.  
An opinion that a current disorder could be related to 
service is not adequate to support a claim. See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992)(holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient to support a claim); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996)(holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient).

In light of the highly probative private medical evidence 
from Dr. Roman showing that asbestosis is related to post-
service occupational exposure, the preponderance of the 
evidence is against the veteran's claim for service 
connection.  Specifically, this highly probative medical 
evidence does not link any current asbestosis that the 
veteran may have to his military service.  Rather, this 
evidence indicates that the veteran's extensive post-service 
history of asbestos exposure was the history relied upon in 
making the diagnosis of asbestosis.  

Accordingly, the Board concludes that the veteran's 
asbestosis was not incurred in or aggravated by service nor 
is it related to service.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated November 2002 informed the veteran of the type of 
evidence needed to substantiate his service connection claim 
as well as an explanation of what evidence the veteran was to 
provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  The letter provided 
information about the evidence necessary to substantiate a 
service connection claim based on exposure to asbestos.  
While the letter did not explicitly ask that the appellant 
provide any evidence in his possession that pertains to the 
claim, as per § 3.159(b)(1), he was advised of the types of 
evidence that could substantiate his claim and to ensure that 
VA receive any evidence that would support the claim.  
Logically, this would include any evidence in his possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As the Board concludes that the preponderance of 
the evidence is against the veteran's claim, any questions as 
to the effective date to be assigned are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) the veteran clearly has 
actual knowledge of the evidence he is required to submit in 
this case based on the communications sent to the veteran 
over the course of this appeal; and (2) based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, he is found 
to be reasonably expected to understand from the notices 
provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained.

Pursuant to the Court's decision in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the first element to be addressed when 
determining whether a VA examination is required is whether 
there is competent evidence of a current disability.  The 
private medical records indicate that the veteran has a 
current disability.  The second element to be addressed is 
whether the evidence establishes that the veteran suffered an 
in-service event, injury or disease.  In this case, the 
veteran claims that his asbestosis is connected to service.  
However, the service medical records and other records do not 
reflect complaints or treatment for asbestosis or exposure to 
asbestos in service.  The third element is whether the 
evidence indicates that a disability may be associated with 
service or another service-connected disability.  In this 
case, there is evidence that the veteran had significant 
post-service exposure to asbestos after he worked at the 
Arizona Chemical Company for 38 years.  The Board also notes 
private medical opinions submitted by the veteran link the 
asbestosis to his prior employment at the Arizona Chemical 
Company.  Thus, there is no competent evidence linking the 
asbestosis to any incident of service.  As the Board 
ultimately finds in this case that the preponderance of the 
evidence weighs against the veteran's claims for service 
connection, a VA examination is not required in this case.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required


ORDER

Service connection for asbestosis is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


